Case 6:20-cv-00546-WWB-EJK Document 10 Filed 04/15/20 Page 1 of 3 PageID 23



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA

                                     CASE NO.: 6:20-cv-00546

ROSITA LOUISSANT, on behalf of herself and
all others similarly situated,


                 Plaintiff,

v.

VISTANA MANAGEMENT, INC.,
a Florida corporation,

                 Defendant.
                                                      /

                 PLAINTIFF’S CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       The Plaintiff, by and through undersigned counsel, and pursuant to the Court’s Order,

hereby provide this Certificate of Interested Persons and Corporate Disclosure Statement, and

certify that the following persons may have interest in the outcome of this case:

 1.)          The name of each person, associated persons, firms, partnerships, and/or
 corporations that have a financial interest in the outcome of this case, including
 subsidiaries, conglomerates, affiliates, parent corporations, and other identifiable legal
 entities related to a Party:
        (i)       Rosita Louissant, Plaintiff
        (ii)      Chad E. Levy, Esquire, Plaintiff’s counsel
        (iii)     David M. Cozad, Esquire, Plaintiff’s counsel
        (iv)      Levy & Levy, P.A., Plaintiff’s counsel
        (v)       Vistana Management, Inc., Defendant
Case 6:20-cv-00546-WWB-EJK Document 10 Filed 04/15/20 Page 2 of 3 PageID 24



2.)     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:
         None.


3.)       The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:
         None.



      I hereby certify that, except as disclosed above, I am unaware of any actual or potential
conflict of interest involving the district judge and magistrate judge assigned to this case, and
will immediately notify the Court in writing on learning of any such conflict.



                                                       Law Offices of Levy & Levy, P.A.
                                                       1000 Sawgrass Corporate Parkway, Suite 588
                                                       Sunrise, Florida 33323
                                                       Telephone: (954) 763-5722
                                                       Facsimile: (954) 763-5723
                                                       Email: chad@levylevylaw.com
                                                       Service Email: assistant@levylevylaw.com
                                                       Counsel for Plaintiff

                                                       /s/ Chad Levy
                                                       CHAD E. LEVY, ESQ.
                                                       F.B.N.: 0851701




                                                  2
Case 6:20-cv-00546-WWB-EJK Document 10 Filed 04/15/20 Page 3 of 3 PageID 25



                                    CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on April 15, 2020, I electronically filed the foregoing document

with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

this day on all counsel of record or pro se parties identified on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or

in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Filing.



                                                    /s/ Chad E. Levy_________
                                                    CHAD E. LEVY



                                         SERVICE LIST

VISTANA MANAGEMENT, INC.
ATTN: CORPORATION SERVICE COMPANY, REGISTERED AGENT
1201 HAYS STREET
TALLAHASSEE, FL 32301




                                                3
